UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1762


CURTIS GLENN MOORER, a/k/a Curtis G. Moorer,

                Plaintiff - Appellant,

          v.

MR. LUTHI, New Carolina Mortgage; CHRISTOPHER EDWARDS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(6:15-cv-01921-RBH)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Glenn Moorer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Glenn Moorer seeks to appeal the district court’s order

accepting     the   recommendation    of    the   magistrate   judge   and

dismissing     Moorer’s   complaint       for   lack   of   subject-matter

jurisdiction.       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).       “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on May

29, 2015.     Moorer filed the notice of appeal on July 7, 2015.

Because Moorer failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                 DISMISSED




                                      2